Citation Nr: 9901813	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a stress fracture of the left os 
calcis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a stress fracture of the right os 
calcis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1976 to 
May 1977.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1996 decision of the RO.  

The veteran claims that he is entitled to service connection 
for a back disability secondary to the service-connected 
bilateral os calcis.  However, this issue has not been 
properly developed for appellate review and is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  The veterans service-connected bilateral stress fracture 
residuals are not shown to be manifested by related malunion 
with marked deformity or marked functional limitation related 
by pain.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected residuals of 
the stress fracture of the left os calcis have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.71a including Diagnostic 
Codes 5270, 5271, 5272, 5273 (1998).  

2.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected residuals of 
the stress fracture of the right os calcis have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.71a including Diagnostic 
Codes 5270, 5271, 5272, 5273 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the service medical records shows that, 
in December 1976, the veteran was reported to have sustained 
fractures to both heels during basic training.  

In April 1977, a Physical Evaluation Board report indicated 
that the veteran had bilateral stress fracture of the os 
calcis with moderate malunion and pain on weight bearing.  

On a VA joints examination in May 1996, the veteran reported 
that, after his discharge from service, he had had continuous 
discomfort in both heels and arthralgia in his knees and left 
ankle.  He indicated that he was able to walk 100 yards with 
significant discomfort due to heel pain and, at times, to 
have pain with weight-bearing positions.  He was reported to 
have denied any history of swollen joints, except for edema 
in his knees and ankles.

An examination of both ankles revealed a finding of +2 edema 
with no evidence of joint deformity or abnormality of either 
ankle joint.  The veteran was reported to have left Achilles 
tendon thickness, specifically for upper positioning, and 
left Achilles tendon mild nodules on palpation without any 
tenderness.  An examination of the metacarpophalangeal joints 
revealed no sausage toes or metacarpophalangeal joint 
synovitis, but were significant for clubbing.  

An examination of both heels revealed mild tenderness in the 
lateral aspect of the heel and heel medial side on palpation, 
but were reported not to be significantly tender.  The 
veteran was reported to be able to walk on his toes and heels 
without any discomfort.  Deep tendon reflexes were reported 
to be +2, bilaterally, without any neurologic deficit.  The 
veteran was diagnosed, in part, with status post bilateral 
stress fractures of the os calcis in 1977 and question of 
left Achilles tendonitis from the 1980s with residual left 
Achilles tendon thickening.  

In May 1996, a VA radiology report noted no significant 
abnormality.  There was no evidence of stress fracture and 
the Achilles tendons were reported to appear normal.  


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits for service-connected bilateral os 
calcis are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10, 4.40 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

As noted hereinabove, the veteran has been assigned separate 
10 percent ratings for the service-connected bilateral stress 
fracture residuals.  The veterans service-connected 
bilateral os calcis have been evaluated under 38 C.F.R. § 
4.71a including Diagnostic Code 5273 (1998), which provides 
that malunion of os calcis or astragalus with moderate 
deformity warrants a 10 percent rating, and malunion of os 
calcis or astragalus with marked deformity warrants a 20 
percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5270 
(1998), ankylosis of the ankle in plantar flexion of less 
than 30 degrees warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5271 
(1998), a moderate limitation of motion of the ankle warrants 
a 10 percent rating and a marked limitation of motion of the 
ankle warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5272 
(1998), ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position warrants a 20 percent rating.

On VA examination in May 1996, the veteran indicated that he 
was able to walk 100 yards with significant discomfort due to 
his heel pain and that he would, at times, have discomfort 
with weight-bearing positions.  However, the examination of 
the ankles disclosed no evidence of joint deformity or actual 
abnormality.  An examination of both heels revealed findings 
of mild tenderness, but they were not significantly tender.  
The veteran was able to walk on his toes and heels without 
any discomfort.  In addition, a VA radiology report revealed 
no significant abnormality.  

Although the veteran has complained of pain in his heels, 
findings consistent with a marked functional limitation of 
either ankle was not demonstrated.  The evidence of record 
demonstrates that he has not been shown to have malunion of 
os calcis with more than a moderate deformity.  The veteran 
was reported to have had a moderate malunion of the os calcis 
in service, but the most recent VA examination did report 
findings of malunion with related deformity of a marked 
degree.  

Consequently, the service-connected disability is not shown 
to warrant the assignment of more than a 10 percent rating 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5273 
(1998).  In addition, as there is no evidence of more than 
moderate functional loss of either ankle joint, there is no 
demonstrated basis for the assignment of a higher rating.  

Thus, the Board finds that the Board finds that an increased 
rating higher than 10 percent rating for the service-
connected disorders is not for application.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claims for increase.  



ORDER

An increased rating for the service-connected left os calcis 
is denied.  

An increased rating for the service-connected right os calcis 
is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
